Citation Nr: 0516452	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left (minor) forearm 
with damage to Muscle Group VI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, inter alia, determined that there 
was clear and unmistakable error in an October 30, 1984 
rating decision which granted the veteran's service 
connection and assigned a 10 percent evaluation for residuals 
of a gunshot wound of the left (minor) arm with damage to 
Muscle Group VI, effective from December 14, 1982.  In its 
October 2000 decision, the RO determined that the applicable 
law and regulations and the facts of the case as they were 
known at the time of the October 1984 decision supported a 
finding that the veteran's gunshot wound residuals of his 
left arm warranted the assignment of a 20 percent evaluation.  
A 20 percent evaluation was thus assigned to this disability, 
effective from December 14, 1982 (the date on which the 
veteran filed his application to reopen his claim for service 
connection for this disability).  The veteran filed a timely 
appeal of the October 2000 rating decision and contends that 
his service connected residuals of a gunshot wound of the 
left arm warranted a 30 percent evaluation.


FINDING OF FACT

The veteran's residuals of a gunshot wound of the left 
(minor) forearm with damage to Muscle Group VI, has been 
manifested by no more than moderately severe injury to Muscle 
Group VI.




CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a gunshot wound of the left (minor) forearm with 
damage to Muscle Group VI, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.55, 4.56, 
4.73, Diagnostic Code 5306 (effective prior to and on July 3, 
1997). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for a left arm gunshot 
wound.

At his January 1983 VA examination, the veteran reported that 
he received wounds in Vietnam in February 1966 for which he 
was mediated to Japan.  When the cast was removed from his 
arm he was transferred to Great Lakes Naval Hospital where he 
was given convalescent leave and upon his completion he was 
transferred to Fort Bragg, North Carolina where he served 
another year in the Army.  The veteran indicated that he did 
not have any problem with his arm, and the fracture healed 
okay.  

On examination, the posterolateral aspect, distal third, 
bridement, was about 2 1/2 by 3/8 of an inch, healed, 
nonadherent, nonfibrotic and nonsymptomatic with mild loss of 
underlying Muscle Group VI.  The site of exit was on the 
dorsal surface, proximal third of the left forearm, 
longitudinal, about 7 inches by 3/8 of an inch.  The scar was 
extended to debride the area.  The site of entrance and that 
of exit were about 7 inches apart.  There was no appreciable 
loss of tissue or muscle substance of the forearm.  The neck, 
shoulders, and upper extremities have normal motion with no 
restrictions manifested except there was about 20 degrees 
restriction of flexion of the left elbow in comparison with 
the right, the right being unrestricted.  There was no 
palpable irregularity of the humerus.  There was no joint 
swelling, crepitus, erythema, deformity or tenderness on 
palpation of any of the articulations of either upper 
extremity.  There was no muscular atrophy or gross 
musculoskeletal disproportions manifest, but the left upper 
extremity was about 3/4 as strong as the right.  The right was 
the major extremity.  He had considerable psoriasis over the 
trunk and the upper and lower extremities.  He made a normal 
fist, and he gripped well with both hands, but on prolonged 
exertion the left was a little weaker than the right.  

X-rays showed healed comminuted fracture in the distal shaft 
of the humerus immediately above the condyles, the fragments 
of which had healed in good position and alignment.

The diagnoses included: residuals of perforating gunshot 
wound, entrance distal third right arm and exit proximal 
third forearm; scars healed, non symptomatic with mild loss 
of Muscle Group VI with fractured humerus, healed with mild 
limitation of flexion left elbow.

At his November 1983 RO hearing, the veteran reported that 
after he was wounded he was at a battalion aid station for 
two or three hours and then was transferred back to division 
headquarters.  The veteran was then transferred to Japan 
where he received further treatment.  The veteran testified 
that he did not have any problems with his arm until 
recently.  

At his March 2000 VA examination, it was noted that the 
veteran suffered gunshot wounds to the right thigh times 2 
and a single gunshot wound to the left arm in a single 
incident.  His complaints consisted of painful left forearm 
and he indicated he had numbness along the radial aspect of 
his forearm into his hand.  He also indicated that as the 
years went by he had noticed a mild increase in his thigh 
pain and arm pain.  

Examination of the left upper extremity demonstrated elbow 
range of motion from 15 to 120 degrees with pain at 120.  
There was pain with any further attempt of extension.  The 
veteran had pronation to 60 degrees and supination to 90 
degrees without pain.  The veteran demonstrated a 15 cm 
incision, which was healed, over the radial aspect of his 
proximal forearm and an entrance wound over the posterior 
aspect of his distal arm.  The veteran had lack of sensation 
on the radial forearm into the dorsal first web space 
consistant with superficial radial nerve palsy.  He had full 
range of motion of his wrist and the range of his hand 
without any discomfort or limitations in strength or range of 
motion.  

Range of motion of the left side:

Flexion (0-180) - 175 degrees, limited by fatigueability at 
175 degrees.  
Extension (0-90) - 90 degrees, limited by lack of endurance 
at 90 degrees.
Adduction (0-10) - 10 degrees, limited by nothing at 10 
degrees.
Abduction (0-180) - 175 degrees, limited by weakness at 175 
degrees.
Internal rotation (0-90) - 85 degrees, limited by 
fatigueability at 85 degrees.
External rotation (0-90) - 85 degrees, limited by weakness at 
85 degrees.

The diagnoses included: gunshot wound to the left arm and 
forearm with resultant superficial radial nerve palsy, pain, 
and diminished elbow range of motion; x-rays showed 
degenerative changes demonstrated consisting of a small spur 
at the lateral inferior aspect of the clavicle; narrowing of 
the A/C joint space demonstrated at its superior aspect; and 
left shoulder weakness secondary to left forearm condition.  

VA outpatient treatment records dated May 1997 to March 2004 
did not discuss the left forearm gunshot wound.  

At his May 2004 VA examination, it was noted that the veteran 
incurred a gunshot wound in February 1966 and was shot in the 
left arm.  He indicated he had to wait for an hour in the 
field undercover and when all the shooting had subsided, he 
was evacuated an hour later to the base where he was operated 
on.  There was an entry bullet in the posterior aspect of the 
left arm and the exit was in the lateral aspect of his left 
forearm.  There was also a fracture of the bone in the left 
arm.  The wound was cleaned and there was a long tract that 
was cut open and cleaned and antiseptics were used.  It was 
noted that the bullet had completely exited and no trace of 
any fragments was found.  The veteran was airlifted to Japan 
where he spent three months in rehabilitation.  The stitches 
were first removed and the cast was removed later and the 
wound had healed well.  

The veteran reported that the left upper extremity was weaker 
for the past four to five years and had burning pain at 
night.  He indicated that his muscles were jumpy and they 
were twitching just like what he had now experienced in the 
right thigh and the urologist diagnosed the condition of the 
right thigh as causalgia.  The veteran reported that his left 
arm was tired even when he was not using it.  He indicated 
that he could not sleep at night because of the burning 
sensation.  He took Topiramate and Ibuprofen for his pain.  
The veteran stated that there was throbbing pain in the day 
that came and went and the night pain was present only at 
night.  The veteran indicated that Nortriptyline had been 
given him and was the most help, but it was thought because 
he was also on clonidine for high blood pressure and those 
two drugs do not seem to interact well.  He had no infection 
in the wound and had not used a crutch or brace.  It was 
noted that the veteran worked in the post office as a mail-
processing clerk with automated equipment.  He indicated that 
he could not do much lifting and he had a poor grip in the 
left hand.  

The examination showed the entry wound scar was present on 
the left posterior arm.  The exit wound was 13 cm x 1 mm on 
the elbow in the lateral aspect of the forearm.  There was no 
adherence of the scar to underlying skin.  The veteran had 
normal skin tone.  The scar was not atrophic, shiny, or 
scaly.  There was no ulceration or breakdown of skin.  The 
scar was not elevated or depressed on the surface.  There was 
no underlying soft tissue damage.  There was no inflammation, 
edema, or keloid formation.  There was no discoloration of 
the scar and no induration or inflexibility of the skin near 
the scar.  There was no limitation of motion due to the scar.  

It was noted that the veteran had injury of the muscles, 
Group IV Muscles had been affected and he had a comminuted 
fracture of the bone in the left arm.  The examiner noted 
that there was no report anywhere that veins, arteries, or 
nerves had been injured.  No large nerves, arteries, or veins 
were injured.  On examination there was weakness in the left 
fingers, but not the thumb, the weakness was 4/5.  There was 
no wasting of muscles in the hand.  Measurement of the 
circumference of the biceps; right 31 cm, left 30 cm.  
Circumference of the right forearm 29, left forearm 26.  
Forearm strength was 5/5 right and 4/5 left.  

Elbow flexion; right was 0 to 145 degrees with no pain at 145 
degrees, left flexion from 0 to 135 degrees with pain limited 
at 135 degrees.  Extension of the elbow was right and left to 
0 degrees without pain.  There was no shortening of the 
forearm.

The examiner noted that ranges of motion during passive, 
active, and repetitive movements were the same.  There was no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  It was noted that there was no effect on the 
veteran's usual occupation and he had no incapacitating 
episodes.  

The diagnoses included: gunshot wound, left thumb and forearm 
residuals of Muscle Group IV; pain and weakness, left upper 
extremity.  The examiner noted that the current disability 
was attributed to muscle injury.  The examiner indicated that 
there was no shortening of the bone of the left arm and there 
was no deep bone pain or weakness.  The weakness was due to 
muscle damage and the burning pain was due to muscle damage, 
not identified at the time of injury.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in October 
2000 concerning his claim for re-evaluation of residuals of a 
gunshot wound of the left forearm (minor) Muscle Group VI, it 
is determined that he is not prejudiced by such failure.  

In February 2004, the appellant was provided a notice 
concerning his claim.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  The appellant was informed 
that he had 60 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional VA medical records were 
submitted and the veteran was scheduled for a VA examination 
in May 2004.  A supplemental statement of the case was issued 
in June 2004.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Criteria

Potentially applicable in rating the veteran's residuals of a 
gunshot wound, left forearm is 38 C.F.R. § 4.73, Diagnostic 
Code 5306.  This pertains to rating muscle injuries.  
Diagnostic Code 5306 is applicable to rating impairment of 
Muscle Group VI.  It consists of the extensor muscles of the 
elbow, i.e. the (1) Triceps and the (2) anconeus, and 
controls extension of the elbow (long head of triceps is 
stabilizer of shoulder joint).  Under each Diagnostic Code, a 
noncompensable rating is warranted for slight impairment of 
either the major or minor upper extremity, while a 10 percent 
rating is warranted for moderate impairment of either the 
major or minor upper extremity.  A 20 percent rating is 
warranted for moderately severe impairment of the minor upper 
extremity, and a 30 percent evaluation is warranted for 
severe impairment of the minor extremity.

In evaluating muscle injuries from gunshot or shell fragment 
wounds (SFW) or other trauma, consideration is given to the 
history and complaints associated with the particular injury, 
as well as the current objective findings.  38 C.F.R. § 4.56. 
Such factors, however, are only guidelines, which are to be 
considered with all evidence in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected residuals of a gunshot wound to the 
left forearm, Muscle Group VI is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

The regulatory provisions regarding the evaluation of muscle 
disabilities were revised during the pendency of the 
veteran's appeal.  Such revisions became effective as of July 
3, 1997.  See 38 C.F.R. § 4.56; see also 62 Fed. Reg. 302385 
(June 3, 1997).  As above, since the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the old and new regulations, the factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups are found at 38 C.F.R. 
§ 4.56.  The revised version of 38 C.F.R. § 4.56 eliminates 
the requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56 (c) (now 38 C.F.R. § 
4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar.  38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive.

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1993).  For purposes of the present case, 
the following criteria is pertinent with regard to the old 
rating criteria:

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present. 
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

Under the rating criteria in effect from July 3, 1997, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2003).  For purpose of the present 
case, the criteria of moderately severe and severe are 
pertinent.  Under the new rating criteria:

(3) Moderately severe disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Anaylsis

The veteran reported that in February 1966, he sustained a 
gunshot wound of the left forearm.  The entry bullet was in 
the posterior aspect of the left arm and the exit was in the 
lateral aspect of his forearm.  There was also a fracture of 
the bone in the left arm.  There was a long tract that was 
cut open and cleaned and antiseptics were used.  The bullet 
had completely exited and no trace of any fragments was 
found.  There was no evidence of artery or nerve involvement.  
His wound was debrided and he was airlifted to Japan where he 
spent three months in rehabilitation.

The reports of the veteran's VA medical examinations in 1983 
and 2000 show that the residuals of a gunshot wound of the 
left (minor) forearm are manifested primarily by asymptomatic 
nonadherent scars; no palpable irregularity of the humerus; 
no joint swelling, crepitus, erythema, deformity, or 
tenderness on palpation of any of the articulations of either 
upper extremity; no muscular atrophy or gross musculoskeletal 
disproportions manifest; however, the left upper extremity 
was about 3/4 as strong as the right; complaints of pain; and 
moderately severe muscle injury to Muscle Group VI 
(nondominate).  Those findings support the assignment of a 20 
percent evaluation for the muscle injury under diagnostic 
code 5306, but the evidence does not show symptoms that 
produce severe muscle injury or compensable functional 
limitation of flexion of the left arm.  38 C.F.R. § 4.56.

The May 2004 VA examination showed the entry wound scar was 
present on the left posterior arm.  The exit wound was 13 cm 
x 1 mm on the elbow in the lateral aspect of the forearm.  
There was no adherence of the scar to underlying skin.  The 
veteran had normal skin tone.  The scar was not atrophic, 
shiny, or scaly.  There was no ulceration or breakdown of 
skin.  The scar was not elevated or depressed on the surface.  
There was no underlying soft tissue damage.  There was no 
inflammation, edema, or keloid formation.  There was no 
discoloration of the scar and no induration or inflexibility 
of the skin near the scar.  There was no limitation of motion 
due to the scar.  

It was noted that the veteran had injury of the muscles, 
Group IV Muscles had been affected and he had a comminuted 
fracture of the bone in the left arm.  The examiner noted 
that there was no report anywhere that veins, arteries, or 
nerves had been injured.  No large nerves, arteries, or veins 
were injured.  On examination there was weakness in the left 
fingers, but not the thumb, the weakness was 4/5.  There was 
no wasting of muscles in the hand.  Measurement of the 
circumference of the biceps; right 31 cm, left 30 cm.  
Circumference of the right forearm 29, left forearm 26.  
Forearm strength was 5/5 right and 4/5 left.  

Elbow flexion; right was 0 to 145 degrees with no pain at 145 
degrees, left flexion from 0 to 135 degrees with pain limited 
at 135 degrees.  Extension of the elbow was right and left to 
0 degrees without pain.  There was no shortening of the 
forearm.

The examiner noted that ranges of motion during passive, 
active, and repetitive movements were the same.  There was no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  It was noted that there was no effect on the 
veteran's usual occupation and he had no incapacitating 
episodes.  

The diagnoses included: gunshot wound, left thumb and forearm 
residuals of Muscle Group IV; pain and weakness, left upper 
extremity.  The examiner noted that the current disability 
was attributed to muscle injury.  The examiner indicated that 
there was no shortening of the bone of the left arm and there 
was no deep bone pain or weakness.  The weakness was due to 
muscle damage and the burning pain was due to muscle damage, 
not identified at the time of injury.  

Upon review of the evidence of record, it is found that an 
evaluation in excess of 20 percent for disability of Muscle 
Group VI is not warranted.  There are no medical findings of 
severe muscle injury.  The evidence indicates the veteran 
suffered a through and through injury.  There was no evidence 
of prolonged infection, extensive ragged, depressed, and 
adherent scars.  There is no x-ray evidence of foreign bodies 
and there is no medical evidence of moderate or extensive 
loss of deep fascia or of muscle substance.  There were no 
soft or flabby muscles in the wound area.  There was no 
indication that muscles did not swell and harden normally in 
contraction.  Forearm strength was 4/5.  There was weakness 
in the left fingers, but not the thumb, the weakness was 4/5.  
Elbow flexion was 0 to 135 degrees with pain limited at 135 
degrees.  Extension of the elbow was to 0 degrees without 
pain.  There was no shortening of the forearm.  The ranges of 
motion during passive, active, and repetitive movements were 
the same.  There was no limitation due to weakness, 
fatigability, incoordination, or flare-ups.  There was no 
effect on the veteran's usual occupation and he had no 
incapacitating episodes.  There was no deep bone pain or 
weakness and the weakness and pain was due to muscle damage, 
not identified at the time of injury.

Thus, the schedular ratings applicable to the veteran's 
residuals of a gunshot wound of the left (minor) forearm are 
20 percent based on muscle damage.  A higher rating is not 
appropriate on an extra-schedular basis under 38 C.F.R. § 
3.321(b).  As to the disability picture presented, the 
veteran's muscle injury is not so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, so as to render 
impractical the regular schedular standards.  38 C.F.R. § 
3.321(b).  The record does not reflect frequent hospital 
care, and any interference with the veteran's employment in 
this case is not beyond the impairment of earning capacity 
contemplated by the schedular criteria.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, a higher rating on an 
extraschedular basis is not warranted.

Because the evidence in this case is not approximately 
balanced with regard to the merits of this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left (minor) forearm 
with damage to Muscle Group VI, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


